Citation Nr: 0103509	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 
1991, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected PTSD.  

3.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from May 1980 to September 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating decision of the 
RO, which granted service connection and assigned a 10 
percent rating for PTSD, effective on August 20, 1991.  

During the course of the veteran's appeal, the RO ultimately 
increased the evaluation assigned for the service-connected 
PTSD to 50 percent, effective on June 23, 1999.  

The Board remanded this matter for additional development of 
the record in May 2000.  



FINDINGS OF FACT

1.  An effective date earlier than August 20, 1991, the date 
of the veteran's informal claim of service connection for 
PTSD, is not assignable.  

2.  It cannot be established from a facial comparison of the 
criteria for evaluating mental disorders, as in effect prior 
to, and on and after November 7, 1996, which criteria are 
more favorable to the veteran's claim.  

3.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with that 
of severe social and industrial incapacity and likely results 
in demonstrable inability to obtain and retain substantially 
gainful employment.  



CONCLUSIONS OF LAW

1.  An effective date prior to August 20, 1991, for the award 
of service connection for PTSD is not assignable.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  

2.  The criteria for the assignment of a 100 percent rating 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Earlier effective date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
He argues, in essence, that he originally filed a claim of 
service connection for PTSD on January 28, 1990, while he was 
undergoing treatment for alcoholism at the Coatesville VA 
Medical Center and that, consequently, that should be the 
effective date of the award.  

While a careful review of the veteran's claims folder shows 
that the veteran did undergo treatment for substance abuse 
from January 18, 1990, to February 16, 1990, there is no 
indication that the veteran filed a claim of service 
connection for PTSD at that time, or that he had even been 
diagnosed as having PTSD.  In fact, the first indication that 
the veteran was potentially suffering from PTSD was revealed 
on VA examination conducted in June 1992.  

In this instance, an informal claim of service connection for 
PTSD was received by the RO in August 1991, or more than one 
year following the veteran's separation from service.  Where 
a claim of service connection is received more than one year 
following separation from service, the controlling 
regulations specifically provide that the effective date for 
service connection cannot be earlier than the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

Since, based on the evidence of record, June 28, 1992, would 
constitute the date entitlement arose and the veteran's 
informal claim was received on August 20, 1991, the effective 
date can be no earlier than August 20, 1991 in this case.  

Thus, the Board finds that an effective date earlier than 
August 20, 1991, for the award of service connection for PTSD 
is not warranted.  38 C.F.R. § 3.400(b)(2).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination was based solely on the effective date 
provisions of the laws and regulations, provisions unchanged 
by the new law, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on this portion of the veteran's appeal.  


II.  Evaluation of the service-connected PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); however, these provisions were 
changed, effective on November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Consequently, the Board will consider both the old 
and new rating criteria and apply that criteria which is more 
favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 including Diagnostic Code 9400 
(2000).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 10 percent evaluation is warranted when 
there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish and 
maintain effective relationships be considerably impaired and 
that the psychoneurotic symptoms result in considerable 
industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. 4.132 including Diagnostic 
Code 9400 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.  

The Board notes that, in its May 2000 remand, it was 
determined that the VA examinations of record were inadequate 
for rating the veteran's service-connected PTSD.  
Consequently, the RO was directed to afford the veteran 
another VA examination in order to assess the severity of his 
PTSD in accordance with both the old and the new rating 
criteria.  

This examination was conducted in August 2000.  At that time, 
the veteran's symptoms included the following:  nightmares 
occurring several times per week; strong anxiety response to 
reminders of Vietnam, such as rain and crowds; almost daily 
intrusive thoughts about Vietnam; occasional flashbacks; and, 
avoidant symptoms.  The veteran also reported significant 
emotional numbing and social isolation and was described as 
having a flattened affect and a significant loss of interest 
in previously important activities.  His hyperarousal 
symptoms were stated to include poor sleep and significant 
hypervigilance, to include sleeping with a weapon.  He also 
noted an increased startle response and frequent, sometimes 
violent, angry outbursts.  He was further described as having 
a very strong physiologic response to reminders of Vietnam 
and reported having poor daytime concentration.  

Although the veteran was stated to have a history of alcohol 
dependence, this was noted to have been in remission since 
1989.  Additional complaints included current depressed mood, 
significant lethargy, psychomotor agitation, anhedonia and 
guilt.  He also reported occasional symptoms of anxiety.  

At the time of the examination, the veteran was enrolled in 
computer technology school.  He was described as having 
difficulty holding a job due to his problems with authority 
figures and poor interpersonal relationships.  He was known 
to get into fights with his coworkers.  His anxiety was noted 
to interfere with his ability to function at work, while his 
depression decreased his motivation and ability to 
concentrate.  

Mental status examination revealed the veteran's mood to be 
depressed and his affect to be restricted.  The final 
diagnoses included that of PTSD, major depressive disorder 
secondary to PTSD and alcohol dependence, currently in 
remission.  He was assigned a Global Assessment of 
Functioning score of 41.  

The examining physician further opined that the veteran 
demonstrated significant symptoms of PTSD.  These symptoms, 
in turn, made it difficult for him to function on the job, 
specifically, because of his poor interpersonal 
relationships, difficulty concentrating and increased 
anxiety.  His grades were stated to suffer at school and he 
was noted to have lost a number of jobs secondary to his 
symptoms of PTSD.  In his opinion, the veteran's major 
depression was clearly secondary to his PTSD.  Accordingly, 
all of his dysfunction was attributable to his main diagnosis 
of PTSD.  

Upon consideration of the objective medical evidence of 
record submitted in connection with the veteran's claim, the 
Board concludes that the record supports a finding of severe 
social and industrial inadaptability and likely preclusion 
from securing and following substantially gainful employment 
due to the service-connected PTSD.  

As noted above, on VA examination in August 2000, the 
examining physician opined that the veteran demonstrated 
significant symptoms of PTSD which made it difficult for him 
to function on the job and had, in fact, caused him to lose 
several jobs.  

Hence, the Board finds that a 100 percent schedular rating is 
for application under the provisions of 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1996).  See Johnson, Karnas, 
supra.  



ORDER

The claim for an effective date earlier than August 20, 1991, 
for the grant of service connection for PTSD is denied by 
operation of law.  

A 100 percent rating for the service-connected PTSD is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  



REMAND

Inasmuch as there has been a significant change in the law 
during the pendency of the veteran's appeal and, in light of 
the action taken above, a determination as to the propriety 
of the initial rating assigned for the service-connected PTSD 
will be deferred pending further development, as well as 
assignment of an effective date for the 100 percent 
evaluation.  

The Board notes that, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed further at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since August 
1991.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



